Citation Nr: 9916366	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for rheumatoid 
arthritis.

2.  Entitlement to an increased evaluation for postoperative 
residuals of vagotomy, gastrectomy and gastrojejunostomy due 
to duodenal ulcer disease, currently rated 40 percent 
disabling

3.  Entitlement to an increased evaluation for post-traumatic 
musculoskeletal headaches, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had almost continuous active service from January 
1952 to September 1974.  By rating action dated in April 1985 
the Department of Veterans Affairs (VA) Regional Office 
Muskogee, Oklahoma, among other things, denied entitlement to 
service connection for rheumatoid arthritis.  The veteran 
disagreed with that decision and was sent a statement of the 
case; however, he did not submit a substantive appeal.

In December 1996 the veteran requested to reopen his claim 
for service connection for rheumatoid arthritis.  He also 
claimed an increased rating for his service-connected 
gastrointestinal disability and service connection for 
traumatic brain syndrome.  In an August 1997 rating action 
the regional office held that new and material evidence had 
not been submitted that would reopen a claim for service 
connection for rheumatoid arthritis.  Entitlement to service 
connection for traumatic brain syndrome was denied.  The 
regional office confirmed and continued 40 percent and 
10 percent evaluations, respectively, for the veteran's 
gastrointestinal disability and headaches.  The veteran 
appealed from those decisions.

In November 1997 the veteran testified at a hearing at the 
regional office.  He specifically requested to withdrew his 
appeal regarding the issue of service connection for 
traumatic brain syndrome at the hearing and in a November 
1997 statement in writing.  Thus, that issue is no longer in 
an appellate status.
This final decision will be limited to the issues of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for rheumatoid arthritis and an 
increased evaluation for post-traumatic musculoskeletal 
headaches.  The issue of an increased evaluation for 
postoperative residuals of vagotomy, gastrectomy and 
gastrojejunostomy due to duodenal ulcer disease is addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  By rating action dated in April 1985 the regional office 
denied entitlement to service connection for rheumatoid 
arthritis.  

3.  The veteran disagreed with that decision and was sent a 
statement of the case; however, he did not submit a 
substantive appeal.

4.  The evidence that has been submitted since the April 1985 
rating action is essentially cumulative in nature or does not 
bear directly on the question of service connection for 
rheumatoid arthritis.  

5.  The veteran has a constant headache in spite of 
medication.  He is confined to his bed and nauseated one day 
per week as a result of his headaches.  


CONCLUSIONS OF LAW

1.  The evidence received since the April 1985 rating action 
denying entitlement to service connection for arthritis is 
not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The April 1985 rating action denying entitlement to 
service connection for rheumatoid arthritis may not be 
reopened and is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302 (1998).

3.  An evaluation of 30 percent for post-traumatic 
musculoskeletal headaches is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Presented
to Reopen a Claim of Service Connection for Rheumatoid 
Arthritis

As indicated previously, in an April 1985 rating action, 
service connection for rheumatoid arthritis was denied by the 
regional office.  The veteran disagreed with that decision 
and was sent a statement of the case; however, he did not 
submit a substantive appeal.  

The veteran recently submitted additional information for the 
purpose of reopening his claim for service connection for 
rheumatoid arthritis and in an August 1997 rating action the 
regional office held that the additional information was not 
new and material and was insufficient to reopen the claim.  
The veteran appealed from that decision.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).
A recent decision by the U.S. Court of Appeals for the 
Federal Circuit modified the standard for a finding whether 
recently submitted evidence is new and material.  Hodge v. 
West, 155 F 3d 1356 (1998).  That case removed a standard 
which required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter. 

The evidence of record at the time of the April 1985 rating 
action included the veteran's service medical records which 
did not reflect any complaints or findings regarding 
rheumatoid arthritis.  He was seen at about the time of his 
physical examination for separation from service in 
September 1974 with a complaint regarding his right long 
finger.  He also reported scaling of his hands for several 
years.  Examination of the skin showed small white scales in 
the palms of the hands, backs of the hand, backs of the 
elbows and there was thickening of the skin over the patella.  
However, there was no reference to a rheumatoid arthritis.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1984.  There was no reference to 
rheumatoid arthritis.  When he was examined by the VA in 
April 1984 his complaints included pain involving his joints, 
wrists, hands, hips, knees and ankles.  On the examination it 
was indicated that there was a full range of movement of his 
back and extremities.  The impressions included carpal tunnel 
syndrome involving the right wrist, resolved.  

In April 1985 the veteran submitted a claim for service 
connection for chronic rheumatoid arthritis involving 
multiple joints.  As indicated previously, in an April 1985 
rating action service connection was denied for rheumatoid 
arthritis.  The veteran did not perfect an appeal from that 
decision.

Subsequent to the April 1985 rating action, VA outpatient 
treatment records were received reflecting that the veteran 
was observed and treated for various conditions from 1987 to 
1989.  In July 1987 he complained of back problems.  In 
August 1987 an assessment was made of a chronic low back 
problem with degenerative disc disease.  Additional VA 
outpatient treatment records were received reflecting that 
the veteran was seen on numerous occasions from 1993 to 1997 
for various conditions.  X-ray studies in July 1996 showed 
degenerative arthritis involving the shoulders and thoracic 
spine.  

During the course of the November 1997 hearing on appeal, the 
veteran related that he had initially been told that he might 
have arthritis at a naval air station hospital in 1973.  He 
related that his hands were scaly and peeling and the doctor 
had informed him that the condition had been the first stages 
of rheumatoid and osteoarthritis.  He reported that when he 
was examined for discharge from service in 1974 they had also 
told him that he had beginning rheumatoid and osteoarthritis.  

The evidence that has been received since the April 1985 
rating action reflects that the veteran has been observed and 
treated on an outpatient basis by the VA for musculoskeletal 
complaints including complaints regarding his low back and 
X-ray studies in July 1996 have shown degenerative arthritis 
involving the shoulders and thoracic spine.  However, those 
conditions were initially medically demonstrated many years 
following the veteran's separation from service and would not 
tend to establish the presence of rheumatoid arthritis either 
during service or within the one-year presumptive period 
following the veteran's separation from service.

The testimony by the veteran at the November 1997 hearing on 
appeal essentially reiterates his prior contentions and does 
not add any significant information to his claim.  Although 
he maintained that he had been informed by doctors in service 
that scaling and peeling of his hands represented the initial 
stages of rheumatoid and osteoarthritis, he has provided no 
independent, objective evidence in support of that assertion.  
Thus, although the recently submitted evidence is new, it is 
not considered to be material since it does not bear directly 
and substantially upon the matter under consideration.  

In view of the above discussion, the veteran's claim for 
service connection for rheumatoid arthritis is not reopened 
and the April 1985 rating action denying entitlement to 
service connection for that condition is final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  

II.  Increased Rating for Headaches

The Board notes that it has found the veteran's claim for an 
increased rating for headaches is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), effective on and after 
September 1, 1989.  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed. 

The veteran's service medical records reflect that he was 
seen in July 1971 with a complaint of intermittent severe 
stabbing headaches that had begun after being struck on the 
head by a golf ball.  It was indicated that a neurological 
examination and an electroencephalogram were all negative.  
An impression was made of post trauma head pain.

When the veteran was examined by the VA in April 1984 his 
complaints included headaches.  The cranial nerve examination 
was not remarkable.  The impressions included headaches, 
musculoskeletal in etiology, following injury from a golf 
ball in 1971.

In a June 1984 rating action service connection was 
established for post-traumatic musculoskeletal headaches, 
rated 10 percent disabling.  

When the veteran was examined by the VA in April 1997 he 
reported chronic headaches for many years.  He indicated that 
the headaches were usually on the left of the frontal area or 
occipital area in location.  The neurological examination 
showed cranial nerves to be normal.  Vibratory and position 
sensation were normal.  The diagnoses included probable 
musculoskeletal headaches.  

The veteran indicated at the November 1997 hearing that he 
was taking Ibuprofen four times a day and Tylenol about every 
four hours for his headaches.  He related that he had a 
constant headache and testified that, about once a week, he 
had a headache which was so bad that it put him in bed and 
made him nauseated. 

A 10 percent disability evaluation is warranted for migraine 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent disability 
evaluation requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  38 C.F.R. § Part 4, Code 8100.

In this case, as noted above, the veteran has testified that 
he has a constant headache in spite of medication and that 
about once a week his headache causes him to go to bed.  He 
has related that he also becomes nauseated on those 
occasions.  After carefully reviewing the entire record, the 
Board concludes that the veteran's post-traumatic 
musculoskeletal headaches are of such nature and severity so 
as to warrant a 30 percent evaluation under the provisions of 
Diagnostic Code 8100.  In arriving at its decision in this 
regard the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for rheumatoid arthritis.  To 
this extent, the appeal is denied.

Entitlement to an increased evaluation for post-traumatic 
musculoskeletal headaches is granted.  To this extent, the 
appeal is allowed, subject to the law and regulations 
governing the payment of monetary benefits.  


REMAND

The veteran is also seeking an increased evaluation for 
postoperative residuals of vagotomy, gastrectomy and 
gastrojejunostomy due to duodenal ulcer disease.  The 
veteran's representative has maintained that the 
November 1997 VA gastrointestinal examination was inadequate.  
While examiner did indicate that the veteran's records had 
been reviewed, the Board has reviewed the examination report 
and finds that findings with respect to the veteran's 
service-connected gastrointestinal disability are limited 
and, as noted by the representative, a number of the criteria 
required for a higher disability evaluation were not 
addressed in the examination report.  As the report is 
inadequate for its stated purpose, reexamination of the 
veteran at this time is considered to be warranted.

After reviewing the current record, the Board finds that the 
remaining issue should be REMANDED to the originating agency 
for the following action:

1.  The originating agency should request 
copies of the veteran's outpatient 
treatment records dated subsequent to 
November 1997 from the VA Medical Center, 
Bonham, Texas.  All documents obtained 
should be associated with the veteran's 
claims file.

2.  After completion of the above, the 
originating agency should refer the 
veteran's claims file to a VA 
gastroenterologist.  The 
gastroenterologist is requested to review 
the veteran's claims file, including the 
service medical records, the VA 
examination reports, VA treatment records 
and private medical records and 
statements.  The examination report is to 
reflect whether such a review of the 
claims file was made.

The veteran should then be examined by 
this gastroenterologist.  The express 
purpose of this examination is to 
identify the manifestations of, and 
evaluate the current severity of, the 
veteran's service-connected postoperative 
residuals of vagotomy, gastrectomy and 
gastrojejunostomy due to duodenal ulcer 
disease.  All indicated testing, 
including hematology studies, should be 
conducted and all clinical manifestations 
should be reported in detail.  Reasons 
and bases for all conclusions should be 
provided.

3.  After completion of the above, the 
originating agency should review the 
veteran's claim for an increased 
evaluation for postoperative residuals of 
vagotomy, gastrectomy and 
gastrojejunostomy due to duodenal ulcer 
disease.

4.  If the determination made remains 
unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the April 1998 supplemental statement of 
the case should be provided to the 
veteran and his representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
secure clarifying information and ensure due process.  No 
action is required on the part of the veteran until he 
receives further notice.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

